Citation Nr: 0506617	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial and nasal injury, including headaches.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a 
right arm injury.

5.  Entitlement to service connection for residuals of injury 
to both shoulders.


REPRESENTATION

Appellant represented by:	Wayne B. McDonough, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 28, 1969 to April 
8, 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.   

The issue of service connection for residuals of a facial and 
nasal injury, including headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran was involved in an automobile accident on 
December 11, 1969, and the preponderance of the evidence does 
not demonstrate that he sustained injury to the neck, back 
right arm and/or both shoulders at that time or that the 
claimed disorders, including any arthritis of those joints 
are otherwise directly or presumptively related to military 
service.  


CONCLUSIONS OF LAW

1.  A neck injury disorder was not incurred or aggravated by 
active military service, and any current neck arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  

2.  Residuals of a back injury were not incurred or 
aggravated by active military service, and any current back 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  

3.  Residuals of a right arm injury were was not incurred or 
aggravated by active military service, and any current right 
arm arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  

4.  Residuals of injury to both shoulders were not incurred 
or aggravated by active military service, and any current 
arthritis of the shoulders may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) [hereinafter 
"VCAA"].  The Board notes that while this law was enacted 
during the pendency of this appeal, it was considered by the 
RO as reflected by correspondence issued in December 2002 and 
May 2003 as well as the rating and Statement of the Case of 
July 2003.  Thus, there is no prejudice to the veteran in 
proceeding with the adjudication of his appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case, it appears that the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
period of time to respond before an initial rating action.  
However, in this case, the rating action on appeal preceded 
the enactment of the VCAA, and the notices pursuant to that 
legislation did not come into being until after the rating on 
appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer and before a Veterans Law 
Judge at the RO or in Washington, D.C.  He testified at a 
hearing that was held before the undersigned in July 2004.  
He was also provided with notice of the appropriate law and 
regulations.  He was further provided notice of what evidence 
he needed to submit, and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  
The veteran was not prejudiced by virtue of the rating action 
that preceded enactment of the VCAA because the earlier 
rating action, unfettered by legal doctrines such as res 
judicata or collateral estoppel, does not carry the same 
weight as a judicial or even other final administrative 
determination vis-à-vis the claimant's appeal.  Furthermore, 
the July 2003 rating and Statement of the Case, issued after 
the initial VCAA notices of December 2002 and May 2003, 
constitute decisions that fully considered VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, to allow the appeal to continue would not result in 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and it can not 
be discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed.Cir. 2004); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the undersigned finds that the notice given to the veteran 
satisfied the intent and purpose of the VCAA, and he was not 
prejudiced by any defect in the timing of that notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

The Board observes that available service records are 
limited.  The RO made at least three attempts to secure 
service medical records, including inquiry to the medical 
facility at which the veteran reportedly received treatment 
at Fort Lee, Virginia.  Those records now associated with the 
claims file are the product of such searches.  At his hearing 
before the undersigned in July 2004, the veteran indicated 
that he also had attempted, without success, to obtain 
additional records.  The veteran further expressed that there 
were no more medical records available from private 
physicians who treated him shortly after service, apart from 
records already in the file.  Notwithstanding, the record 
remained open for a period after the July 2004 hearing to 
allow the veteran's representative to search some potential 
additional sources.  However, no additional records were 
received.  

Under the circumstances, the undersigned is satisfied that 
all available evidence and service medical records have been 
obtained and that the duty to assist has been satisfied.  
Notwithstanding, in this regard, where service medical 
records are missing, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The record reflects that the veteran was involved in an 
automobile accident on December 11, 1969.  A police report 
noted that the veteran had sustained a broken jaw as well as 
unspecified contusions and lacerations.  The veteran claims 
that he was hospitalized for a period of three months 
following the accident.  However, the claims file does not 
contain records of any hospitalization.  The claims file also 
contains a copy of a service medical examination provided in 
connection with the veteran's release from active duty.  That 
examination was conducted on January 29, 1970, approximately 
six weeks following the accident.  Abnormal clinical findings 
on that examination were specifically limited to the 
fractured jaw.  Significantly, the veteran reported a history 
of the automobile accident at that time.  However, his 
reported treatment was also limited to only a "broken jaw".  
Service medical records are silent as to complaints, 
treatment or diagnoses relating to the currently claimed 
disorders.  In fact, the physical examination of the relevant 
body systems was described as clinically normal on the 
examination report.  A February 1970, dental clinical record 
makes no mention of any pathology apart from the fractured 
mandible and that the veteran was discharged to limited duty 
approximately five weeks after the dental surgery.  The 
fractured mandible site was reported as being clinically 
healed.  

Post service outpatient treatment records from August 1970 
disclose that the veteran reported complaints limited to the 
right knee and leg and that the knee "was starting to bother 
him".  The car accident from the prior December was also 
noted.  The veteran also first reported a "little bit of 
back pain" at that time.  No significant knee pathology was 
appreciated on physical examination, and an ace wrap was 
dispensed along with wintergreen for the knee and back.   

A subsequent entry in August 1970 noted right leg and hip 
pain and that the hip had started "snapping".  A 
chiropractor reported in June 1971 that the veteran was being 
treated for pinched nerves, disabling his right arm, a sacro-
iliac slip along with scoliosis of the lumbar spine, and that 
correction of the cervical area was being attempted. 

Several VA examinations were afforded in January 2000.  The 
veteran, then age 53, was diagnosed, in pertinent part, with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, calcific tendinitis, right shoulder and 
degenerative joint disease of the right shoulder.  Right arm 
pathology was neither objectively identified nor diagnosed.  

However, the preponderance of the evidence weighs against the 
claims.  In reaching this conclusion, the Board has 
considered the December 1970 police report, which 
specifically identified the veteran's jaw as being injured 
and does not refer to any injury to another body part.  More 
particularly, the clinical record prepared approximately six 
weeks after the accident, simply does not demonstrate that 
the veteran sustained injuries during active service to the 
neck, back, right arm and/or both shoulders.  See medical 
examination report of January 1970.  Furthermore, the veteran 
then reported that the totality of his treatment associated 
with the accident was limited to his "broken jaw" in the 
report of medical history adjunct to that examination.  The 
Board also notes that medical records dated after his active 
duty service demonstrating pertinent complaints are at best 
sparse and inadequate to raise a reasonable doubt vis-à-vis 
the evidence as documented and considered above.  Likewise, 
post service records do not really corroborate continuity of 
symptomatology.  For example, although an August 1970 
outpatient treatment report recorded knee and a "little bit 
of back pain" along with a history of the accident, it is 
but a single record.  Moreover, that report suggests onset of 
complaints post active service (and even so without any then 
clinically identified pathology).  That record simply does 
not support that the veteran sustained chronic residuals of 
the back or even the knee, much less a chronic injury to the 
claimed cervical spine.  There is no evidence on file that 
would establish or imply the existence of any form of 
arthritis until many years after his separation from service.  
Therefore, the above-cited legal presumption would not apply.

More favorable evidence supporting that the claimed disorders 
are related to the auto accident in 1969 has also been 
considered, but such evidence derives from the veteran alone, 
either from his direct statements or from medical providers 
who have formulated opinions based upon history provided by 
the veteran.  See e.g. July 25, 2002 medical report from Dr. 
T.L.S..  A medical opinion relating a current condition to an 
event or injury in military service is not an adequate basis 
for granting service connection if the incurrence of the 
event, disease, or injury during military service is not 
supported by available evidence.  The mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Grover v. West, 12 
Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  

While credibility is not challenged, testimony and argument 
must be weighed against other evidence of record.  In this 
case, record evidence must be accorded the greater weight 
inasmuch as such was generated in time near to the accident, 
and is more probative than testimony or arguments generated 
from memory many years thereafter.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for residuals of injury to the neck, 
back, right arm and both shoulders.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   


ORDER

Entitlement to service connection for a neck injury is 
denied. 

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a right arm injury is 
denied.

Entitlement to service connection for residuals of injury to 
both shoulders is denied.


REMAND

The record demonstrates that the veteran sustained a 
fractured mandible in service in an auto accident and that he 
underwent dental surgery as a result of trauma to his jaw.  
It is not clear, however, whether or not the residuals of 
such injury manifested by any facial scarring.  The Board 
observes the veteran was afforded a battery of VA 
examinations in January 2000 that were to have included 
medical information pertaining to residuals of a facial and 
nasal injury, including headaches.  One of those examinations 
notes he did not fracture his nose, but that report 
insinuates that the veteran had a scar on the exterior jaw as 
a result of that injury.  The record is silent as to whether 
the veteran additionally had any visible scar on his nose or 
face.  The dental examination afforded on January 11, 2000 
reported some residual temporomandibular joint (TMJ) pain, 
but it is unclear whether the veteran has headaches apart 
from TMJ.  

In sum, examinations and other records already on file are by 
no means clear as to whether, and to what extent, the veteran 
has residuals of a facial and nasal injury, including 
headaches could be the result of his original injury in 
service.  Accordingly, the Board is of the opinion that 
another examination(s) would be helpful in development of the 
claim.  See Duenas v. Principi, 18 Vet. App. 512 (2004) 
(where there is an in-service notation of a relevant 
abnormality, a medical opinion may be required to aid in 
substantiating the claim). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
physician to determine whether the 
veteran has residual facial and nasal 
injuries associated with the December 
1969 automobile accident.  

The examiner should review the claims 
folder together with a copy of this 
decision before the examination and 
document that such review was conducted.  

The examiner should identify whether or 
not the veteran has: (1) scarring on his 
face; (2) a nasal disorder apart from any 
scarring; and/or (3) headaches separate 
from his service connected dental 
disorder.  If any of these conditions are 
diagnosed, the examiner should be asked 
to offer an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the diagnosed condition is 
related to the automobile accident in 
December 1999.  In making this 
determination, the examiner should 
consult with a dentist or any other 
medical specialist deemed necessary.  Any 
indicated diagnostic tests, and studies, 
should be accomplished.  All current 
pathology should be identified, and 
diagnoses should be described in detail.  
The examiner should offer a complete 
rationale for any opinion provided.  

2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed based on the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


